DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 5/25/2022.
The application has been amended as follows: 
Claims 2 and 3-20 have been canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Flomenblit et al. (Pub. No.: US 2016/0101221) disclosing a stent with two shape memory portions, where one portion has strain induced behavior (para. 131) and which includes contraction and resistance of contraction (para. 135), with a difference of at least 10% in force between two strain states (abstract, para. 131).  However, Flomenblit does not disclose or fairly teach or suggest aligned vertices in one section and shifted vertices in an adjacent annular section. 
While stents such as Fischer et al. (Pub. No.: US 2018/0221181) do disclose aligned apices in one section and shifted vertices in an adjacent annular section (e.g., fig. 1), these stents do not fairly teach or suggest differences in expansion force per unit length during expansion of the device compared to contraction of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774